Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of GSP - 1, INC., for thequarter endingSeptember 30,2010, I, Peter Goldstein, CEO and CFO of GSP - 1, INC. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endingSeptember 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedSeptember 30,2010, fairly represents in all material respects, the financial condition and results of operations of GSP - 1,INC. GSP-1, INC. Date:November 15, 2010 By: /s/ Peter Goldstein Peter Goldstein President Principal Executive and Financial Officer
